875 F.2d 861
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.BETHLEHEM STEEL CORPORATION, Petitioner,v.Helen SEXTON;  Director, Office of Workers' CompensationPrograms, United States Department of Labor, Respondents.
No. 88-3673.
United States Court of Appeals, Sixth Circuit.
May 25, 1989.

Before RYAN and ALAN E. NORRIS, Circuit Judges, and JEROME TURNER, District Judge.*
PER CURIAM.


1
Petitioner, Bethlehem Steel Corporation, seeks review of the order of the Benefits Review Board which affirmed the decision and order of the Administrative Law Judge awarding benefits under the Federal Coal Mine Health & Safety Act.


2
Having carefully considered the record and the briefs of petitioner and of respondent Helen Sexton, we are unable to say that the order is not supported by substantial evidence or is contrary to law.  Accordingly, we affirm the Board's order, upon the reasoning set forth in that order and in the decision and order of the Administrative Law Judge, dated December 27, 1983.



*
 The Honorable JEROME TURNER, United States District Judge for the Western District of Tennessee, sitting by designation